Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/13/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-22) are pending. Claims 1-14, 16-18 and 20 were examined in a Non-Final on 08/13/2020. Claims 15, 19, and 21-22 were withdrawn in response to election/restriction dated 6/18/2020. A Final office action in response to Applicants amendments and arguments dated 11/6/2020 was mailed on 01/12/2021. Claims 1-14, 16-18 and 20 were examined. A second Non-final in response to a request for continued examination under 37 CFR 1.114 was mailed on 7/15/2021. Claims 1-3, 5-6, 8-14, 16-18, 20 and 23-24 were examined. A second Final office action in response to Applicants submission of 10/15/2021 was mailed on 1/4/2022. Claims 1-3, 5-6, 8-14, 16-18, 20 and 23-24 were finally rejected.
Applicant has submitted a response to the Final office action on 02/25/2022. No claims were amended.
The claims recite “timing circuit”, “SP pulse modulation circuit”, “BP pulse modulation circuit”, “SP function generator” and “BP function generator”.
In the Non-Final office action these limitations were recognized as invoking 35 U.S.C, 112 (f). It was also stated that the specification failed to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A rejection under 35 USC § 112 (b) was therefore included in the rejection.

This allowed the Examiner to vacate the 112(b) rejection in the office action dated 1/4/2022.
In the interview dated 15 February 2022 and in the current After Final response Applicant appears to state that the Affidavit and Applicant remarks concerning the circuits (“timing circuit”, “SP pulse modulation circuit”, “BP pulse modulation circuit”, “SP function generator” and “BP function generator”) should be considered only for 35 USC 112(b) since they were mentioned only for 112 (b) rejection and not for prior art rejection under 35 USC 103. (See “REMARKS” last paragraph on page 8 of 16) 
This argument is not persuasive. The cited prior art discloses at least as much as claimed in view of the specification.
The rejection stays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716